Exhibit 10.9

 

FIRST AMENDMENT TO THE

FIRST FARMERS AND MERCHANTS CORPORATION

AMENDED AND RESTATED

DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

This Amendment, made and entered into this 18 day of December, 2007, by and
between First Farmers and Merchants Corporation, a Tennessee corporation
organized and existing under the laws of the State of Tennessee, (hereinafter
referred to as the “Corporation”), and John P. Tomlinson, III, a Director of the
Corporation, (hereinafter referred to as the “Director”), shall effectively
amend the Amended and Restated Director Deferred Compensation Agreement as
follows:

 

1.)                                   Subparagraph 3.1(b)(i) Establishing and
Crediting, shall be deleted in its entirety and replaced with the following:

 

(i)                                   On the last day of each month interest
shall be credited on the Deferral Account at an annual rate equal to the
Crediting Rate, compounded monthly until the account has a zero balance; and

 

2.)                                   Subparagraph 4.1 Separation from Service
Benefit, shall be deleted in its entirety and replaced with the following:

 

4.1                               Age Seventy Benefit.  Upon the Director’s
attainment of his Seventyth (70th) birthday, the Corporation shall distribute to
the Director the benefit described in this section 4.1.

 

3.)                                   Subparagraph 4.1.1 Amount of Benefit,
shall be deleted in its entirety and replaced with the following:

 

4.1.1                      Amount of Benefit.  The benefit under this
Section 4.1 is the Deferral Account upon the attainment of age Seventy (70).

 

4.)                                   Subparagraph 4.1.2 Distribution Benefit,
shall be deleted in its entirety and replaced with the following:

 

4.1.2                      Distribution of Benefit.  The Corporation shall pay
the benefit to the Director as elected by the Director on the Distribution
Election Form commencing within sixty (60) days following the Director’s
Seventyth (70th) birthday.  In the event the Director elects monthly
installments, the Corporation shall annuitize the Deferral Account using an
interest rate determined in accordance with Section 3.1(b)(ii).

 

This Amendment shall be effective the 18 day of December, 2007.  To the extent
that any paragraph, term, or provision of said Agreement is not specifically
amended herein, or in any other amendment thereto, said paragraph, term, or
provision shall remain in full force and effect as set forth in said Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.

 

 

 

 

First Farmers and Merchants Corporation Columbia, TN

 

 

 

 

 

 

 

 

 

 

 /s/ Martha M. McKennon

 

By:

 /s/ T. Randy Stevens

CEO

Witness

 

 

(Corporate Officer other than Participant)

Title

 

 

 

 

 

 

 

 

 

 

/s/ Martha M. McKennon

 

 

 /s/ John P. Tomlinson, III

 

Witness

 

John P. Tomlinson, III

 

2

--------------------------------------------------------------------------------